tax_exempt_and_government_entities_division number release date org uil department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny date taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to vsscisssssssssesseee because it is determined that you are not operated exclusively for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office we have determined that you are not operating exclusively for charitable or educational_purposes a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you are operated primarily to further your insiders’ business interests therefore you are operated for a substantial nonexempt purpose in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 because your primary activity is not conducted in a manner designed to further sec_501 purposes you are not operated exclusively for exempt purposes within the meaning of sec_501 of the code therefore we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning -65 processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service - cece eee eee eee tee eens eee eens we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosure publication viajeenehaneiaingnins government entities division department of the treasury internal_revenue_service te_ge exempt_organizations examinations division second avenue m s w540 seattle washington date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely enclosures publication publication report of examination letter catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer a dba b cc d legend a name of the organization dba b taxpayer_identification_number c year period ended d exemption date - state f g state president h vice president bank account number j k bank account number l m bank account number n o effective date of exemption p application of exemption date period under examination form_1120 filing period whether an organization whose primary activity program is operated exclusively for charitable purposes within the meaning of sec_501 is operating a down-payment assistance issue overview facts a dba b a employer_identification_number c was recognized as an organization exempt under sec_501 of the internal_revenue_code in e on october the organization was incorporated under the laws of the state of f as a non-profit corporation on december a filed to do business as b according to department of commerce and on december the f secretary of state web site a’s status shows as active and in good standing according to the g secretary of state web site a’s status shows as expired for failure_to_file a renewal b status shows as expired for failure_to_file a renewal a applied to do business with the state of g the purposes of a according to its articles of incorporation are as follows to bring together inventors copywriters artists and those who desire to be creative for the purposes of developing creativity protecting ideas securing patents securing copyrights securing licenses creating new and better products and services as well as marketing such products and services to purchase or otherwise acquire hold own manage lease mortgage sell convey auction subdivide or otherwise dispose_of real or personal_property of every class and description in form 886-a catalog number 20810w page_1 publish no irs gov department of the treasury-internal revenue service d schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer a dba b cc furtherance of its non-profit objectives in any state or interest therein in any of the states districts territories colonies or countries subject_to the laws of such state district country territory colony or protectorate and further subject_to the provisions of subparagraph e of this paragraph third except as hereinafter provided in subparagraph e of this paragraph third to engage in any lawful act or endeavor for which non-profit corporations may be organized under the f non-profit corporation act except as hereinafter provided in subparagraph e of this paragraph third to do each and everything necessary proper or convenient for the accomplishment of any of such purposes notwithstanding anything in these articles of incorporation to the contrary no part of the net_earnings nor of the principal of said corporation shall inure to the benefit of or be distributable to its members trustees officers or other private person except that the corporation shall be authorized and empowered to pay reasonable_compensation for services rendered and to make payments and distributions in furtherance of the purposes stated above at paragraph a of this paragraph and no substantial part of the activities of the corporation shall be the carrying on of propaganda or otherwise attempting to influence legislation and the corporation shall not participate in or intervene in including the publishing or distribution of statements any political campaign on behalf of any candidate for public_office and the corporation shall not carry on any other activities not permitted to be carried on by a corporation exempt from federal_income_tax under sec_501 c of the internal_revenue_code of or the corresponding provision of any future united_states internal revenue law application_for recognition of tax-exempt status according to the organization’s form_1023 application_for recognition of exemption a described its activities and operational information as follows adescribed its past present and planned activities as follows a was formed to provide a stable source of information advise and support to inventors and new businesses in the state of f entities might encounter such areas include idea product development advertising patent and copyright requirements economic swings and trends and technical educational and emotional obstacles f thereby improving the state’s economy the corporation believes its endeavors will help bring new businesses and products to its purpose is to provide assistance in any problem areas these a provides much of its valuable information to present and prospective members through newsletters and publications if an individual has a unique problem a will search for references dealing specifically with that problem the organization also holds regular meetings in each of its chapters these meetings provide a creative atmosphere where members can present new ideas attend workshops obtain information on a specific problem and hear fellow members’ opinions on projects one major accomplishment that has come from these meetings is a step-by-step plan for developing an idea and bringing it to market the corporations plans also include starting up chapters all over the state and eventually the nation the organization has succeeded in developing many chapters in f including one at_f state form 886-a department of the treasury-internal revenue service catalog number 20810w page_ publish no irs gov schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer a dba b cc university a has also presented many workshops at high schools and vo-techs hoping to encourage interest in a new group d this one of a’s most important activities is the presentation of workshops seminars and lectures activity lies at the heart of what the organization is attempting to do it wishes to provide a network of information and assistance to interested parties a also provides booths at many local fairs to reach the public some of the group’s future plans include becoming self-sufficient in order to provide better services hiring staff and creating a centralized home_office spreading chapters to a national level and making federal state and local governments familiar with its program a is currently working ona which will provide assistance with f state licensing requirements and attract concept called more business to the state a described its primary source of financial support as follows contributions membership dues fees for seminars workshops assistance grants none received to date a described its fundraising program as follows the organizations program raises a substantial amount of its funds through membership dues currently set at dollar_figure the dollar_figure per year members can obtain special blue card status by contributing over amount and gold card status with contribution over dollar_figure a currently charges dollar_figure to obtain additional funding through grants individual contributions are also accepted per hour for its arranged workshops and seminars the organization hopes the corporation sends out newsletters and publications to prospective members and sets up booths at local fairs in hopes of obtaining more funding through additional exposure e based on in assumption that a would operate in the manner represented in as a tax-exempt_organization described in sec_501 the information that a provided in its application_for exemption and on the its application a was recognized federal returns according to irs record a did not file form_990 for the l and for subsequent years the last return filed by a was for the period ended december operation of a’s down payment assistance program a through its promotional materials advertised its dpa program as follows form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items tax identification_number year period ended form 886-a rev date name of taxpayer a dba b cc d thank you for your interest in the homebuyer grant program a dba b a c non-profit organization administers the homebuyer grant program in the g area help your home-buying clients with the assistance of up-front funds to purchase a home the program allows you to included in this package are the following items a program overview b program highlights c step-by-step instructions d grant application e real_estate contract addendum f sample gift letter g tips on processing loans in addition we have put together homebuyer information packets designed for your realtors showing them how they can use the program to create more closings a explained how the down payment assistance program worked as follows the seller or builder of the home being purchased pays a service fee to b for their services the fee is a percentage of the sales_price of the home the fee is based on how much cash the buyer needs to get into the home plu sec_1 of the sales_price up to dollar_figure for example if the buyer needs a grant of for his down payment the seller would donate a service fee to the b at closing the buyer receives a grant from the b from an existing pool of funds after closing the seller pays the service fee to the b this will be done by the title company the funds are used to replenish the pool of money for future grants the availability of the grant can increase their pool of potential buyers and their bottom-line net is comparable to a traditional sale the following detail a’s program instructions to the lenders real_estate agents and closing agents as follows the lender fills out the grant application and is then faxed to b along with the real_estate contract addendum once b received these forms the transaction is entered into a database the realtor ensures that the real_estate contract addendum are filled out and signed by the seller builder and the buyer at the time of contract ratification the addendum is then the service fee paid_by the seller will be a combination of the grant forwarded to the lender amount plu sec_1 of the sales_price for example if the grant amount needed by the buyer were dollar_figure the service fee would be dollar_figure of the sales_price the gift letter for the buyer is prepared and faxed to the lender by b closing instructions are faxed to loan is approved and lender notifies b of target closing date the title company and grant funds can be wired from b to the title company upon review and approval of estimated settlement statements form 886-a catalog number 20810w page publish no irs gov department of the treasury-internai revenue service schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer d a dba b cc closing occurs through a’s dpa program buyers receive a gift of the funds that they use for the down payment a house buyer was eligible to participate in a’s dpa program only if the buyer a and sellers purchased a house from a seller that agreed to a's contractual terms entered into agreements that required sellers to pay a an amount equal to the down in addition a charges the payment gift that the buyer received under a’s dpa program seller a service fee of of the sales_price up to dollar_figure on its contract with each seller a labeled the seller's payment to a as both a gift and a contribution these contracts obligate the seller in consideration for participating in a’s program to pay a an amount equal to the amount of the dpa received by the buyer moreover builders and realtors are solicited to participate in a’s homebuyers grant program the promotional materials state either you use the b home buyer program now and increase your opportunity to sell faster or don’t use it and wait for a buyer who has all the down payment and closing costs program and benefit from the increased marketing and exposure either way you end up at relatively the same bottom line so why not use the sellers are also enticed to participate in the program a promotes the following benefit to the seller the availability of the ‘grant’ can increase their pool of potential buyers and their bottom-line net is comparable to a traditional sale per mr h the organization ran two programs a according to h president b was a spin off of a ran the invention patent and copyright program while b ran the dpa program a’s invention patent program has been inactive since money in the bank account less than dollar_figure according to vice president started in the year program revenue averaged about dollar_figure to approximately dollar_figure in revenue b used a’s nonprofit status to run its dpa program ito keep the account active a’s dpa program for the years per transaction there were transactions amounting mr h has been depositing a’s dpa year the below information were taken from b bank statements account number j showing the income received from its dpa program for the l bank statements for september to december were not provided statement period - - -- - - - - -- tai total amount of deposit dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure q dollar_figure form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended d a dba b cc - - total dollar_figure dollar_figure the below information were taken from a’s bank statements account number k showing income received from its regular program for the l statement period -1 - - - -5 - - - - -- -- total amount of deposit dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure the below information were taken from a’s bank statements account number m showing income received from its regular program for the l statement period total total amount deposited _ - - a f law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer a dba b cc d sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates it engages primarily in activities that accomplish exempt exclusively for exempt purposes only if purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence ofa single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education id sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v u s cl_ct aff'd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies in addition although the engaged in substantial advertising and accumulated substantial profits organization provided health care to indigent pregnant women it only did so when a family willing form 886-a catalog number 20810w page_7 publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev january explanations of items tax identification_number year period ended name of taxpayer a dba b accordingly the court found that the to adopt a woman’s child sponsored the care financially business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite cc d in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization’s graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party's candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party's candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization’s activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose as the court stated form 886-a department of the treasury-internal revenue service catalog number 20810w page_ publish no irs gov schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer a dba b cc among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations d see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes revrul_2006_27 discussed three situations of organizations providing financial help to low- income home buyers and whether each qualified as charitable within the meaning of sec_501 situation described an organization x formed to help low-income families purchase decent x made safe and sanitary homes throughout the metropolitan area in which x was located assistance available exclusively to low-income individuals and families to provide all or part of the funds they need to make a down payment on the purchase of a home x used standards set by federal housing statutes and administered by hud to determine who is low-income x offered financial counseling seminars and conducted other educational activities to help prepare the x would require a potential low-income home buyers for the responsibility of home ownership home inspection report for the property that the applicant intended to buy to ensure the house is to fund its down payment assistance program and other habitable before making the grant grants and activities x’s staff did not know contributions from several foundations businesses and the general_public the identity of the party selling the home to the grant applicant or identities of any other parties such as real_estate agents or developers who may have received a financial benefit from the further x did not accept any contributions contingent on the sale of a particular property or sale the revenue_ruling held that by providing financial assistance to low-income families properties for the down payment on a home the organization relieved the poor and distressed x conducted a broad based fundraising program that attracted gifts staff considering a grant making procedures y’s y follows under y’s is a nonprofit corporation that is like x in all respects as set forth in situation situation particular except as applicant’s application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale moreover in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller direct correlation between the amount of the down payment assistance further there is provided by y in connection with each of these transactions and the amount of the home seller's payment to y finally y does not conduct a broad based fundraising campaign to attract financial support rather most of y’s support comes from home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive y’s down payment assistance y’s reliance on the seller's payments for most of its funding indicate that the benefit to the home seller a form 886-a catalog number 20810w page_9q publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a peeraniheren name of taxpayer explanations of items tax identification_number year period ended cc a dba b is a critical aspect of y's operations in this respect y is like the organization considered in easter its support from fees charged to adoptive parents so that the house which received all business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose y does not qualify for exemption from federal_income_tax as an organization described in sec_501 of d a z is nonprofit corporation formed to combat community deterioration situation an economically depressed area that has suffered a major loss of population and jobs studies have shown that the average income in the area is below the median level for the state z cooperates with government agencies and community groups to develop an overall plan to attract new businesses to the area and to provide stable sources of decent safe and sanitary housing for the area residents without relocating them outside the area as part of the renewal project z receives funding from government agencies to build affordable housing units for sale to low and moderate- income families as a substantial part of its activities z makes down payment assistance available to eligible home buyers who wish to purchase the newly-constructed units from z z also offers financial counseling seminars and conducts other educational activities to help prepare potential low and moderate-income home buyers for the responsibility of home ownership in to fund its down payment assistance program and other activities z conducts a broad based fundraising program that contributions from several foundations attracts businesses and the general_public grants and gifts in situation although z does not limit its down payment assistance program to low-income recipients z’s down payment assistance program still serves a charitable purpose described in a specific economically depressed sec_501 because it combats community deterioration in area that has suffered a major loss of population and jobs is operated exclusively for charitable purposes z qualifies for exemption from federal taxation as an organization described in sec_501 2z down payment assistance payments for home buyers in situation sec_1 and are made by those organizations out of a detached and disinterested generosity and from charitable or like impulse rather than to fulfill any moral or legal duty and thus qualify for exclusion from such home buyers’ gross incomes as gifts under sec_102 in situation in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller that directly correlates to the amount of the down payment assistance y provides to the home buyer in those cases the payments received by the home buyers do not qualify for exclusion_from_gross_income as gifts under sec_102 unlike in situation sec_1 and in situation the down payment assistance received by those home buyers represents a rebate or purchase_price reduction as a rebate or purchase_price reduction the down payment assistance is not includible in a home buyer’s gross_income under sec_61 and the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer a dba b amount of the down payment assistance is not included in the home buyer's cost_basis under sec_1012 as adjusted under sec_1016 cc d revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low- income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overail plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items a dba b for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations d cc effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq 2003_1_cb_123 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization's character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 dollar_figure cross- referencing dollar_figure et seq government’s position based on information provided by a we conclude that a is not operated for exempt purposes as described in sec_501 an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for charitable educational or other exempt purposes among other things a must demonstrate conclusively that the organization meets the operational_test of sec_1_501_c_3_-1 of the regulations the gathered information indicated that a’s primary activity is to operate a down payment assistance program that does not exclusively serve a purpose described in sec_501 charitable purposes include relief of the poor and distressed see sec_1_501_c_3_-1 of the regulations a down payment assistance program does not operate in a manner that establishes that its primary purpose is to address the needs of low-income people by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation a’s down payment assistance program does not serve exclusively low-income persons instead a's program is open to anyone without any income limitations who otherwise qualified for a mortgage accordingly a’s activities do not serve the purpose of relieving the poor and the distressed within the meaning of sec_501 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items d a dba b cc a has not demonstrated that its down payment assistance program exclusively serves any other exempt_purpose within the meaning of sec_501 accordingly a’s activities do not serve an educational purpose within the meaning of sec_501 a has not demonstrated that its program is designed to attract a mixed-income or mixed-race group of homeowners to a specifically defined geographical area that has a history of racial problems or other neighborhood tensions see revrul_70_585 situation sec_2 and thus a’s activities do not serve the purpose of lessening neighborhood tensions or eliminating prejudice and discrimination within the meaning of sec_501 a’s program does not limit assistance to certain geographic areas or target those areas experiencing deterioration see revrul_70_585 situation down payment assistance is available for any property that is otherwise able to qualify for a mortgage regardless of the location of the property arranging the purchase of homes in a broadly defined metropolitan area does not combat community deterioration within the meaning of sec_501 of the code accordingly a’s activities do not serve the purpose of combating community deterioration within the meaning of sec_501 the transactions described in a’s promotional materials resulted in a circular flow of the money the sellers make payments to a a provided the funds to the buyers who use the funds to make the down payment necessary to purchase the seller's home the seller's payment was used to replenish the pool of funds that was used to provide gifts to subsequent buyers because the amount of the contributions were directly related to the amount of the down payment assistance provided to the buyers plus the service fee the actual source of the down payment assistance is the seller's contribution as the supreme court held in better business bureau_of washington d c inc only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose v united_states 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes like the organization considered in 92_tc_1053 a is structured and operated to assist the private parties who fund it and give it business sellers who participated in a’s dpa program benefited from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefited by being able to sell their home at the home’s full listed price or by being able to reduce the amount of the negotiated discount on their homes real_estate professionals who participate in a’s dpa program from real_estate brokers to escrow companies benefited from increased sales volume is evident from the foregoing that a’s dpa program provided ample private benefit to the various parties in each home sale it a’s down payment assistance procedures are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of increased home prices to finance its down payment assistance activities a relies exclusively on sellers and other real-estate related form 886-a of the treasury-internal revenue service _publish no irs gov department catalog number 20810w page_13 schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer a dba b businesses that stand to benefit from the transactions it facilitates funds from any other sources cc a does not appear to receive d operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 a’s trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an a provided services to home sellers for which it charged a fee a did not receive any end in itself like the funds from parties that did organizations considered in american campaign academy supra and easter house v u s cl_ct affd 846_f2d_78 fed cir a substantial part of a’s activities furthered commercial rather than exempt purposes the down payment transactions not have interest in based on the foregoing a has not operated exclusively for exempt purposes and accordingly is not entitled to exemption under sec_501 the government proposes revoking a’s exemption because the organization operated in a manner materially different from that represented in its application_for exemption in its application_for exemption signed under penalties of perjury on n a represented that it was formed to provide a stable source of information advise and support to inventors and new businesses in the state of its purpose is to provide assistance in any problem areas these entities might encounter such f areas include idea product development advertising patent and copyright requirements economic swings and trends and technical educational and emotional obstacles the corporation believes its endeavors will help bring new businesses and products to f thereby improving the state’s economy a does not have any income limitations for its dpa program and did not screen applicants for down payment assistance based on income the records provided by a did not include data on the buyers’ incomes and gave no indication that a screened on such data rather a’s dpa program provided gifts to any homebuyers who qualified for a loan revocation of a determination_letter may be retroactive if the organization operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 additionally in gao-05-194 report to congress mortgage financing actions needed to help fha manage risks from new mortgage loan products the report analyzed the importance of loan-to-value ltv ratios and credit scores and how it attributed significantly to loan performance and its results on the performance of low and no down payment mortgages supported by fha a will be allowed days to review this report and respond taxpayer's position conclusion form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items cc a dba b in order to qualify for exemption under sec_50i c an organization must be both organized and operated to achieve a purpose that is described under that code section a’s dpa program is not operated in accordance with internal_revenue_code sec_501 and the regulations thereunder governing qualification for tax exemption under code a provided down payment assistance purportedly in the form of a gift to individuals and families for the purchase of a home d a manner indistinguishable from a commercial enterprise a’s primary activity is a operated in a’s primary goal was to maximize the brokering transactions to facilitate the selling of homes a manner fees from these transactions designed to further sec_501 purposes a was not operated exclusively for exempt purposes within the meaning of sec_501 because a’s primary activity was not conducted in a provides down payment assistance in the form of a gift to individuals and families for the urchase of a home a offers its down payment assistance to interested buyers regardless of the uyers’ income levels or need a’s dpa tensions or eliminating prejudice and renabilitations or other relief such as lessening neighborhood activities do not target neighborhoods in need of iscrimination because a’s primary activity is not conducted in a manner designed to further sec_501 q's purposes a is not operated exclusively for exempt purposes within the meaning of sec_501 accordingly the organization's exempt status is revoked effective o form_1120 returns should be filed for the tax periods after p form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
